DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an apparatus for detecting light as claimed, comprising a detector and a readout circuit, wherein the detector comprises: a substrate, a phase change material layer supported by the substrate, a first electrode in electrical contact with the phase change material layer, and a second electrode in electrical contact with the phase change material layer, more specifically in combination with wherein the first and second electrode are operable to bias the phase change material by passing a current through the phase change material as a result of a bias voltage between the first and second electrode; and the readout circuit is configured to: bias the phase change material layer by applying a bias voltage between the first and second electrode; detect light incident on the phase change material by detecting a change in resistance of the phase change material layer as a result of a phase change in the phase change material layer; reset the phase change material layer after a phase change in the phase change material layer by applying a reset pulse via the first and second electrode.

In regards to claim 15, the prior art of record individually or in combination fails to teach a method of detecting radiation incident on a detector as claimed, the detector comprising: a phase change material layer, a first electrode in electrical contact with the phase change material layer, and a second electrode in electrical contact with the phase change material layer, the method comprising: more specifically in combination with  biasing the phase change material layer by applying a bias voltage between the first and second electrode; detecting light incident on the phase change material by detecting a change in resistance of the phase change material layer as a result of a phase change in the phase change material layer; resetting the phase change material layer after a phase change in the phase change material layer by applying a reset pulse via the first and second electrode.
Claim 16 is allowed because of its dependency on claim 15.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 20140159128) teaches a detector (101) (fig. 3, abstract) comprises: a substrate (40), a phase change material layer (3) supported by the substrate (40), a first electrode (1a) in electrical contact with the phase change material layer (3), and a second electrode (1b) in electrical contact with the phase change material layer (3), wherein the first and second electrode (1a and 1b) are operable to bias the phase change material by passing a current through the phase change material as a result of a bias voltage between 
Lee et al. (US 20140151530) teaches a detector with a phase change material (111) on a substrate (sub) that is reset after a readout, to allow for another readout after reset (paragraph 66-70, fig. 2), but does not specifically teach via the first and second electrodes and after a phase change in the phase change material, as well as the specific structure of the detector. 
Lin et al. (US 20090323409) teaches a memory device (300) (fig. 3, abstract) comprises: a phase change material layer (220), a first electrode (212) in electrical contact with the phase change material layer (220), and a second electrode (214) in electrical contact with the phase change material layer (220), wherein the first and second electrode (212 and 214) are operable to bias the phase change material by passing a current through the phase change material as a result of a bias voltage between the first and second electrode (212 and 214) (fig. 3, paragraph 58); and bias the phase change material layer by applying a bias voltage between the first and second electrode (fig. 3, paragraph 58) and reset the phase change material layer after a phase change in the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JENNIFER D BENNETT/Examiner, Art Unit 2878